Fourth Court of Appeals
                                         San Antonio, Texas
                                                 July 17, 2015

                                            No. 04-15-00442-CV

                                      IN RE Jose "Joe" HINOJOSA

                                             Original Proceeding1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On July 17, 2015, relator Jose “Joe” Hinojosa filed a petition for writs of mandamus and
prohibition and a motion for emergency relief. The court has considered the petition and is of the
opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and motion for emergency relief are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on July 17, 2015.



                                                             _________________________________
                                                             Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2014-CVZ-000338 D3, styled Jose "Joe" Hinojosa v. Firefighters and
Police Officers' Civil Service Commission of the City of Laredo, Texas; Irma Mireles, Vidal Cantu Jr., Jesus Torres
and Luis Dovalina, Individually, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable
Rebecca Ramirez Palomo presiding.